DETAILED ACTION
Summary
Applicant’s Appeal Brief filed on has been acknowledged and entered.  
Claims 1-5, 7-9, 11-13, 16-17, 19-20, 22-24 and 26-36 are pending.  
Claims 17, 19-20, 22-24, and 26-36 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-5, 7-9, 11-13, and 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/12/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Erica Livingstone on September 8, 2022.
IN THE CLAIMS:
Claim 3, has been amended as set forth below.
Claim 3 line 2:  Replace "the" with "an" so the claim recites “an inorganic glass frit powder”.	
	
Allowable Subject Matter

Claims 1-5, 7-9, 11-13, 16-17, 19-20, 22-24 and 26-36 are allowed as amended by examiners amendment.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Lamberson (US 2011/0183118 A1) teaches a strengthened glass article comprising a glass substrate a thermal expansion coefficient of from 40 X 10 -7/˚C to 95 X 10 -7/˚C, and a sintered frit with a softening temperature between 450°C and 750°C and a coefficient of thermal expansion between 40 X 10 -7/˚C to 95 X 10 -7/˚C, applied as a paste containing organic materials that are burned out, on the edge of the substrate glass.  The glass has a compressive stress layer that extends into the glass substrate with depths of layer "DOL" from about 1 0μm to at least 50μm. Lamberson teaches a frit ball milled to an average size of -4μm/-400 mesh then sieved through a 325 mesh screen.  Prior art of record does not teach or render obvious the glass frit composition and particle size which Applicant indicates are critical for use with a strengthening process used to produce the automotive glass as indicated in Applicants disclosure in paragraph [0005] and it is not obvious to combine with the glass composition of LaCourse (US 5,215,563) as indicated in the Board decision of 6/20/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784